Citation Nr: 0405892	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  98-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
postoperative laminectomy, currently rated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from December 1988 
to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia, which reduced the disability 
rating for the appellant's service-connected lumbosacral 
strain, with status-post laminectomy, from 40 to 20 percent 
disabling, effective from October 1, 1998.  The appellant 
appealed that reduction and claimed entitlement to an 
increased rating.                 

By an October 1999 decision, the Board concluded that the 
reduction in the rating for lumbosacral strain from 40 to 20 
percent was proper.  In the October 1999 decision, the Board 
also remanded the appellant's claim for an increased rating 
for lumbosacral strain, postoperative laminectomy.  Moreover, 
by an April 2003 decision, the Board once again remanded this 
case for additional development. 

In August 2003, a personal hearing before the Board was 
conducted at the RO.  At that time, the appellant raised the 
issue of whether new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder, secondary to the service-
connected lumbosacral strain.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the rating issue on appeal, which is entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain, 
postoperative laminectomy.  Additionally, he has not been 
informed as to what evidence he is to submit and what 
evidence VA will obtain.  Thus, the Board will remand the 
appellant's claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.    

Additionally, the Board notes that the RO has assigned a 20 
percent disability rating under Diagnostic Code 5295 
(lumbosacral strain), effective from October 1, 1998, for the 
appellant's service-connected lumbosacral strain, 
postoperative laminectomy.  In this regard, the Board 
observes that by an October 1999 decision, the Board remanded 
the appellant's claim for an increased rating for lumbosacral 
strain, postoperative laminectomy.  At that time, the Board 
concluded that the appellant should be afforded comprehensive 
VA orthopedic and neurological examinations in order to 
determine the current nature and severity of the 
service-connected low back disability.  Thus, as per the 
Board's October 1999 decision, the appellant underwent VA 
orthopedic and neurological examinations in February 2000.  
In a supplemental statement of the case, issued in April 
2002, the RO concluded that the evidence did not show that 
the appellant's symptoms and diagnoses of his service-
connected lumbosacral strain, met the criteria for an 
evaluation in excess of 20 percent under Diagnostic Codes 
5292 (limitation of lumbar motion), 5293 (intervertebral disc 
syndrome), or 5295 (lumbosacral strain).  

In light of the above, given that the criteria for rating 
intervertebral disc syndrome (Diagnostic Code 5293) is 
applicable in the appellant's case, the Board observes that 
effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The RO correctly advised 
the appellant of the change in the rating criteria in its 
June 2003 supplemental statement of the case.  Nevertheless, 
the Board observes that effective September 26, 2003, the 
rating criteria applicable to the diseases and injuries of 
the spine under 38 C.F.R. § 4.71a, were amended by VA, 
including the criteria for rating intervertebral disc 
syndrome and lumbosacral strain.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the new regulatory criteria 
used for the evaluation of diseases and injuries of the spine 
have not yet been provided to the appellant.  In addition, 
given that VA must apply the old criteria prior to the 
effective date of the new regulation, the Board finds that 
the appellant should be specifically advised by the RO of the 
new and the old criteria for rating spine disabilities.  See 
38 U.S.C.A. § 5110(g) (West 2002); see also Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
two times during the pendency of his appeal.  See 38 C.F.R. 
§ 4.71a (2002); 68 Fed. Reg. 51,454 (August 27, 2003).        

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected lumbosacral strain, 
postoperative laminectomy, since 2000.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include private medical records from a 
Dr. J.C., and a Dr. B., noted during the 
appellant's personal hearing before the 
Board in August 2003.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:   

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected lumbosacral strain, 
postoperative laminectomy.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA 
examination reports, dated in June 1997, 
April 1998, and February 2000.  All 
indicated testing should be conducted.   

In regard to the appellant's service-
connected lumbosacral strain, 
postoperative laminectomy, the examiner 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  It is further requested 
that the examiner specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings appropriate to the 
site of any affected vertebral disc.  The 
examiner should then identify any 
nerve(s) affected by the appellant's 
service-connected low back disability, 
and indicate whether the neurologic 
disability caused by the appellant's 
service-connected low back problem is 
best described as mild, moderate, severe, 
or pronounced.  The examiner should also 
indicate the frequency and duration of 
incapacitating episodes and attacks over 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  For each nerve affected, 
the examiner should indicate whether the 
appellant has complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis, neuralgia, or neuritis.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.    

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected lumbosacral 
strain, postoperative laminectomy.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in June 1997, April 1998, 
and February 2000.  All indicated testing 
should be conducted, and current X-rays 
of the low back should be obtained.  

In regard to the appellant's service-
connected lumbosacral strain, 
postoperative laminectomy, the examiner 
should conduct a thorough orthopedic 
examination of the lumbosacral spine.  
The orthopedic examiner should conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
should note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected back disorder.  In 
addition, the examiner should provide an 
opinion as to whether the appellant's 
service-connected low back disability, 
including any noted tenderness, pain on 
use, weakness, excess fatigability, 
and/or coordination, results in an 
overall disability picture which is best 
equated with moderate, severe, or 
pronounced intervertebral disc disease.  
The examiner should also provide an 
opinion on whether the appellant's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of low back pathology.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, the RO should consider the 
newly enacted provisions of 38 C.F.R. 
§ 4.71a, pertaining to the evaluation of 
diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (August 27, 2003).  
If such action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, to 
include the revised rating criteria and 
the application of the facts thereto, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



